Denied May 26, 1914.
On Petition for Rehearing
(141 Pae. 1015.)
Mr. Justice Eakin
delivered the opinion of the court.
Neither plaintiff’s property nor the deed therefor has any relation to the plat and dedication of St. Johns Heights, nor has the plat or dedication of the latter anything to do with the Willamette Boulevard, other than it is referred to as a boundary thereof, not being included in the platted ground or dedication. Plaintiff’s property or deed therefor has no reference to blocks 18, 19, and 20 thereof, nor have the parties interpleading any rights or interest in the subject of *407the litigation, other than to sustain the contention of the defendant Multnomah County for a 100-foot street. The authorities cited by defendant’s counsel are not in point, as those cases refer to streets disclosed by the plat under which the grantee claimed. Plaintiff’s deed makes no reference to the Willamette Boulevard, and there is nothing shown in this case that amounts to an estoppel against plaintiff.
The petition is denied.
Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.